Niblack, J.
This was an action by the appellee against the appellants, originating before a justice of the peace, and based upon the following promissory note:
“$50.00. Pierceton, Ind., Sept. 28, 1878.
“ Twelve months after date we promise to pay to the order <of Mary E. Trump, * * fifty dollars, without any relief *382whatever from valuation laws, with eight per cent, interest from date until paid. M. L. Galbjreath.
“ Eliza Galbreath.”
Upon an appeal to the circuit court and a trial by the court, there was a finding and judgment for $56.25 for the appellee.
The appellee has moved to dismiss this appeal, upon the ground that the amount in controversy at the trial did not exceed $50, exclusive of interest and costs. That motion will have to be sustained.
Since the act of March 14th, 1877, went into effect, an appeal does not lie in cases originating before a justice of the peace, or mayor of a city, where, like this, the amount in controversy does not, exclusive of interest and costs, exceed $50. Acts 1877, Spec. Sess., p. 59; Acts 1879, p. 168; Winfield Township v. Wise, 73 Ind. 71; Breidert v. Krueger, 76 Ind. 55; Wagner v. Kastner, 79 Ind. 162; Baltimore, etc., R. R. Co. v. Johnson, ante, p. 57.
The appeal is dismissed accordingly, at the costs of the appellants.